              Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 1 of 9



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA

 9                             Plaintiff,                 CASE NO. CR17-302-RSM

10           v.                                           ORDER STAYING DEFENDANT’S
                                                          EMERGENCY MOTION FOR
11   DAVID ROUTE,                                         COMPASSIONATE RELEASE

12                             Defendant.

13
                                            I.     INTRODUCTION
14
            This matter comes before the Court on Defendant David Route’s Emergency Motion for
15
     compassionate release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #78. Plaintiff United States of
16
     America (“the Government”) opposes the motion. Dkt. #82. The Court finds oral argument
17
     unnecessary to rule on this motion. Having considered the Motion, the Government’s Response,
18
     Defendant’s Reply, and the remainder of the record, the Court STAYS Mr. Route’s motion for
19
     compassionate release.
20
                                             II.   BACKGROUND
21
            Mr. Route is a 32-year-old inmate confined at Federal Correctional Institute, Herlong (“FCI
22
     Herlong”). Between 2007 and 2008, Defendant was convicted in King County Superior Court of
23
     three drug-related felony crimes. On March 27, 2009, Defendant was arrested after he discarded
     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 1
              Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 2 of 9



 1   a loaded firearm while running from Seattle police. This Court sentenced him to five years of

 2   imprisonment and three years of supervised release on March 26, 2010.

 3          On February 5, 2016, while on supervised release, Mr. Route’s probation officer filed a

 4   Violation Report and Warrant Request for violations of his supervised release conditions,

 5   including violation of a no-contact order. The Court sentenced Defendant to 10 months’ custody

 6   and one year of supervised release for the violations. On July 3, 2017, during his supervised

 7   release, Mr. Route was arrested for unlawful possession of two firearms, including one sold to

 8   another felon. The Government charged Defendant with felon in possession of a firearm in

 9   violation of 18 U.S.C. § 922(g)(1), and on January 12, 2018, Mr. Route pleaded guilty. Dkt. #40.

10   On December 11, 2018, the Court sentenced Defendant to 96 months in custody to run

11   concurrently with 24 months in custody for violations of supervised release conditions, see CR09-

12   356-RSM, with three years of supervised release to follow. Dkt. #61. Mr. Route’s projected

13   release date is July 28, 2024. Dkt. #79 at ¶ 7.

14          On April 7, 2020, Mr. Route filed a BP-9 application with the Bureau of Prisons (“BOP”)

15   staff for a reduction in his sentence in light of the COVID-19 health crisis. Dkt. #79 at 4-5. On

16   April 16, 2020, Mr. Route moved this Court to grant him compassionate early release to supervised

17   release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #78. At the time of filing the instant motion,

18   BOP had not responded to Mr. Route’s April 7 request. Dkt. #79 at ¶ 3. As of April 29, 2020, no

19   inmates or staff at FCI Herlong have tested positive for COVID-19. See Federal Bureau of Prisons,

20   Covid-19 Cases, https://www.bop.gov/coronavirus/index.jsp (last visited April 29, 2020).

21   //

22   //

23   //


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 2
               Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 3 of 9



 1                                           III.    DISCUSSION

 2      A. Legal Standards

 3          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

 4   imprisonment “constitutes a final judgment and may not be modified by a district court except in

 5   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

 6   omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i). Effective

 7   December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A) by adding a

 8   provision that allows prisoners to directly petition a district court for compassionate release:

 9          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all administrative
10          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days from the receipt of such a request by
11          the warden of the defendant's facility, whichever is earlier, may reduce the term
            of imprisonment (and may impose a term of probation or supervised release with
12          or without conditions that does not exceed the unserved portion of the original
            term of imprisonment), after considering the factors set forth in section 3553(a) to
13          the extent that they are applicable, if it finds that—

14          (i) extraordinary and compelling reasons warrant such a reduction; or

15          (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
            pursuant to a sentence imposed under section 3559(c), for the offense or offenses
16          for which the defendant is currently imprisoned, and a determination has been
            made by the Director of the Bureau of Prisons that the defendant is not a danger to
17          the safety of any other person or the community, as provided under section
            3142(g);
18
            and that such a reduction is consistent with applicable policy statements issued by
19          the Sentencing Commission . . . .

20   18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act). Accordingly, a

21   court may reduce a sentence upon motion of a defendant provided that: (1) the inmate has either

22   exhausted his or her administrative appeal rights of BOP’s failure to bring such a motion on the

23   inmate’s behalf or has waited until 30 days after the applicable warden has received such a request;


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 3
                 Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 4 of 9



 1   (2) the inmate has established “extraordinary and compelling reasons” for the requested sentence

 2   reduction; and (3) the reduction is consistent with the Sentencing Commission’s policy statement.

 3   See id.

 4             Mr. Route argues that he is entitled to compassionate release based on the general

 5   seriousness of the COVID-19 pandemic, his prison record, and his release plan, which includes

 6   residential placement with his sister, support from extended family, and ability to return to prior

 7   employment. Dkt. #78 at 11. The Government maintains that Mr. Route has not exhausted the

 8   administrative prerequisites for his Section 3582(c)(1) motion, nor has he presented extraordinary

 9   and compelling reasons warranting a sentencing reduction or shown that he poses no danger to

10   others or to the community. Dkt. #82 at 5-21.

11      B. Exhaustion of Administrative Remedies

12             Mr. Route has failed to comply with the exhaustion requirements in 18 U.S.C. § 3582(c)(1).

13   Mr. Route emailed a request for compassionate release to BOP on April 7, 2020 and filed this

14   motion on April 16, 2020. See Dkt. #78. At the time Mr. Route moved for compassionate release

15   under 18 U.S.C. § 3582(c)(1), BOP had not responded to his request. Dkt. #79 at ¶ 3. Thus, Mr.

16   Route has not exhausted his administrative remedies or waited for a response from BOP for 30

17   days as required by § 3852(c)(1)(A). Indeed, Mr. Route’s motion acknowledges that he has not

18   complied with the statutory requirements for filing this action. See Dkt. #78 at 5 (“[A]ny failure

19   to exhaust administrative remedies should be excused.”).

20             Mr. Route argues that the urgency created by the COVID-19 health crisis allows courts to

21   create an exception to the exhaustion requirements under Section 3582(c)(1)(A)(i). However, Mr.

22   Route fails to cite any binding Ninth Circuit or Supreme Court case law providing the court with

23   authority to create judicial exceptions to the exhaustion requirement under Section


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 4
              Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 5 of 9



 1   3582(c)(1)(A)(i) in light of the COVID-19 health crisis. See Dkt. #78 at 10-11. On the contrary,

 2   this Court and others in the Ninth Circuit have reached the opposite conclusion, finding that the

 3   urgency created by COVID-19 does not extinguish the 30-day exhaustion requirement:

 4          [T]his court and other district courts in the Ninth Circuit who have considered this
            exact issue—whether district courts may create an exception to § 3582(c)(1)(A)(i)’s
 5          30-day exhaustion requirement on the basis of the COVID-19 pandemic—have
            near unanimously concluded that failure to exhaust administrative remedies is fatal
 6          to a compassionate release petition even in light of the urgency created by COVID-
            19.
 7
     United States v. Fuller, No. CR17-0324JLR, 2020 WL 1847751, at *2 (W.D. Wash. Apr. 13,
 8
     2020).”). See also United States v. Holden, No. 3:13-CR-00444-BR, 2020 WL 1673440, at *7 (D.
 9
     Or. Apr. 6, 2020) (“[T]he Court concludes it may only exercise that authority within the strictures
10
     of the statute that grants it, and, as noted, [18 U.S.C. § 3582(c)(1)(A)] does not grant this Court
11
     the authority to consider whether to reduce Defendant’s sentence until the exhaustion criteria of
12
     the [First Step Act] have been met.”); United States v. Young, No. CR14-5242RJB, 2020 WL
13
     1673043, at *2 (W.D. Wash. Apr. 6, 2020) (concluding that defendant was not entitled to
14
     compassionate release where defendant “did not exhaust his administrative remedies”); United
15
     States v. Schuett, No. 214-CR-00364-JAD-GWF, 2020 WL 1677080, at *1 n.7 (D. Nev. Apr. 6,
16
     2020) (“Although the COVID-19 crisis may be a consideration for compassionate release,
17
     particularly in light of Schuett’s documented medical challenges, he has not demonstrated that he
18
     has exhausted his administrative rights for such a release with the BOP.”); United States v. Carver,
19
     No. 4:19-CR-06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020) (“The Court’s
20
     hands are bound by the statute . . . . [A]bsent congressional action to relieve inmates of the
21
     exhaustion requirement, the Court is unable to provide the relief Defendant seeks.”); United States
22
     v. Garza, No. 18-CR-1745-BAS, 2020 WL 1485782, at *2 (S.D. Cal. Mar. 27, 2020) (denying
23
     motion for compassionate release based on failure to exhaust administrative remedies and noting

     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 5
               Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 6 of 9



 1   that “issues such as Mr. Garza’s medical condition, the conditions and resources at Terminal Island

 2   (including the availability of testing and treatment), and decisions as to which prisoners should be

 3   released because of the COVID-19 epidemic are better left to [BOP] and its institutional

 4   expertise”); United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D.

 5   Cal. Mar. 25, 2020) (“Because defendant has not satisfied the exhaustion requirement, the court

 6   lacks authority to grant relief under § 3582(c)(1)(A)(i).”).

 7          Mr. Route relies on one in-circuit case where the court considered a motion for

 8   compassionate release during the COVID-19 crisis despite the defendant’s failure to strictly

 9   comply with the 30-day waiting period under Section 3582(c)(1)(A). See United States v.

10   Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1 (E.D. Wash. Mar. 31, 2020).

11   However, this Court recently distinguished Gonzalez because that defendant had “effectively

12   exhausted her administrative remedies” in light of BOP’s response to her compassionate release

13   petition. See Fuller, 2020 WL 1847751, at *2 (“In [Gonzalez], however, the court found that the

14   defendant had ‘effectively exhausted her administrative remedies’ based on the fact that she had

15   petitioned the BOP and been directly informed by BOP that ‘she does not have any other

16   administrative path or remedies she can pursue.’”); see also United States v. Allison, No. CR16-

17   5207RBL, 2020 WL 1904047, at *2 (W.D. Wash. Apr. 17, 2020) (same). Here, as in Fuller and

18   Allison, Defendant filed his motion for compassionate release without receiving any response from

19   BOP to his petition. See Dkt. #79 at ¶ 3 (“As of the time of filing, I have received no response to

20   my BP-9 email request for compassionate release. As far as I am aware, Mr. Route has not received

21   any response to this request.”). For this reason, Gonzalez is inapplicable here.

22          The remaining in-circuit cases that Mr. Route relies upon do not address the requirements

23   for exhaustion of administrative remedies under Section 3582(c)(1)(A) in light of the COVID-19


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 6
                 Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 7 of 9



 1   crisis.    See, e.g., United States v. McPherson, No. CR94-5708RJB (W.D. Wa. Apr. 14, 2020)

 2   (granting compassionate release after finding the defendant had “exhausted all administrative

 3   prerequisites to his motion”); Kelly v. Daniels, 469 F. Supp. 2d 903, 904 (D. Or. 2007) (considering

 4   federal prisoner’s habeas petition for Bureau of Prisons’ miscalculation of good conduct time);

 5   Merth v. Puentes, 2019 U.S. Dist. LEXIS 114799, (E.D. Ca. July 10, 2019) (waiving

 6   administrative exhaustion of FSA’s good time credits provision); U.S. v. Trujillo, 713 F.3d 1003,

 7   1005 (9th Cir. 2013) (addressing motion for reduction of sentence under Section 3582(c)(2));

 8   Thody v. Swain, 2019 U.S. Dist. LEXIS 226582, (C.D. Ca. Nov. 26, 2019) (citing Fraley v. United

 9   States Bureau of Prisons, 1 F.3d 924 (9th Cir. 1993)) (rejecting petitioner’s argument that

10   exhaustion of administrative remedies was futile). The Court therefore finds these cases inapposite

11   here.

12             Finally, Defendant argues that he has effectively exhausted his administrative remedies

13   because BOP refused to relay his request for compassionate release to the warden or to record it.

14   Dkt. #84 at 2. Defendant bases this argument on the Government’s response, which states that

15   “[D]efendant has not filed a request for compassionate release with the warden at the FCI Herlong,

16   much less exhausted the available administrative remedies of any denial of the request. Nor does

17   the Bureau of Prisons have a record of such a request.” Dkt. #82 at 5. At the same time, however,

18   Defendant concedes that BOP received and forwarded his request and provides evidentiary support

19   of his BP-9 email request. See Dkt. #84 at 2 (“BOP acknowledged Mr. Route’s request, which

20   was directed to the warden.”); see also Dkt. #79 at 4-5. Based on these facts, the Court finds the

21   Government’s unsupported assertion an improper basis to conclude that Mr. Route has effectively

22   exhausted his administrative remedies. Cf. Gonzalez, 2020 WL 1536155, at *1.

23


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 7
               Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 8 of 9



 1          For these reasons, the Court finds no reasonable basis to diverge from the decisions by this

 2   Court and others in the Ninth Circuit that the COVID-19 health crisis, on its own, does not

 3   extinguish the 30-day exhaustion requirement under Section 3582(c)(1)(A). Because Mr. Route

 4   has filed this motion on his own behalf before exhausting his administrative remedies or providing

 5   BOP with 30 days to respond to his request, the court lacks authority to consider his motion for

 6   compassionate release. Accordingly, the Court may not consider Mr. Route’s motion before he

 7   complies with the exhaustion requirements of § 3582(c)(1)(A).

 8      C. Request for Stay

 9          If the Court finds exhaustion required, Defendant requests that it stay consideration of his

10   motion pending expiration of the 30-day period on May 7, 2020. Dkt. #84 at 4, n.8. Although

11   Defendant provides no statutory or legal authority in support of this request, the Court finds that a

12   stay best favors the interests of judicial economy in this instance. See United States v. Reid, No.

13   17-CR-00175-CRB-1, 2020 WL 1904598, at *4 (N.D. Cal. Apr. 18, 2020) (staying compassionate

14   release motion pending exhaustion). Accordingly, the Court will act on Mr. Route’s petition once

15   it has jurisdiction to do so, on May 7, 2020. The parties shall inform the Court immediately if the

16   BOP acts on Mr. Route’s request.

17                                          IV.     CONCLUSION

18          For the reasons set forth above, Mr. Route’s motion for compassionate release, Dkt. #78,

19   is STAYED until May 7, 2020, or until Mr. Route has otherwise complied with the exhaustion

20   requirements of § 3582(c)(1)(A).

21

22

23


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 8
            Case 2:17-cr-00302-RSM Document 86 Filed 04/29/20 Page 9 of 9



 1        Dated this 29th day of April, 2020.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER STAYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 9
